DETAILED ACTION
This correspondence is in response to the communications received February 27, 2020.  Claims 1-16 are pending.  This application is a continuation application of previous applications 16/268,158 (now US 10,615,310) and 15/841,769 (now US 10,243,106).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/841,769, filed on February 6, 2018.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method for manufacturing a light emitting device with a particular electrical connection arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method for manufacturing a light emitting device with a particular electrical connection arrangement, but fails to disclose the specific 

    PNG
    media_image1.png
    674
    915
    media_image1.png
    Greyscale

Applicant’s Fig. 2A (annotated by Examiner)

(1.), 2.), 3.) and 4.) sections added for clarity of understanding by examiner) 
“forming a plurality of bumps for bonding a light emitting element to the wiring pattern in the mounting region of the substrate 1) so that the bumps are arranged in a plurality of columns extending parallel to each other 2) with a distance between adjacent ones of the bumps in one of the columns arranged closest to an outer edge of the mounting region is larger than a distance between adjacent ones of the bumps arranged on an inner side of the mounting region in a plan view, and 3) so that the bumps include a plurality of first bumps and a plurality of second 4) with all the bumps in the one of the columns arranged closest to the outer edge of the mounting region are the same size;
(and…)
“mounting the light emitting element onto the bumps in the mounting region of the substrate in a flip-chip manner so that the first bumps are bonded to a first electrode of the light emitting element and the second bumps are bonded to a second electrode of the light emitting element”.


    PNG
    media_image2.png
    483
    521
    media_image2.png
    Greyscale

Fig. 11 of Ueda



Double Patenting
A non-statutory double patenting rejection has been considered in light of parent application 16/268,158 (now US 10,615,310), however as all claims of the instant application are directed to method claims and all claims of the ‘158 application are directed to structure claims, no non-statutory double patenting rejections are made here.

A non-statutory double patenting rejection has been considered in light of parent application 15/841,769 (now US 10,243,106) with regard to method claims 12, 13 and 15 of the ‘769 application, however the ‘769 application lacks the claim language from the instant application’s claim 1, which recites on lines 11-13,
“with all the bumps in the one of the columns arranged closest to the outer edge of the mounting region are the same size”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.